UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO.4 TO SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION14(d)(1)OR 13(e)(1)OF THE SECURITIES EXCHANGE ACT OF 1934 CompuCredit Holdings Corporation (Name of Subject Company (Issuer)) CompuCredit Holdings Corporation (Name of Filing Person (Issuer)) 3.625% Convertible Senior Notes due 2025 5.875% Convertible Senior Notes due 2035 (Title of Classof Securities) 20478N AA 8 20478N AB 6 20478N AC 4 20478N AD 2 (CUSIP Number of Classof Securities) J. Paul Whitehead, III Chief Financial Officer CompuCredit Holdings Corporation Five Concourse Parkway Suite 400 Atlanta, Georgia 30328 (770) 828-2000 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing person) With a copy to: W. Brinkley Dickerson, Jr. Troutman Sanders LLP 600 Peachtree Street, N.E., Suite 5200 Atlanta, Georgia 30308 (404) 885-3000 CALCULATION OF FILING FEE: Transaction Value(*) Amount of Filing Fee(**) $80,000,000 $5,704 (*)Calculated solely for purpose of determining the amount of the filing fee and based on the purchase of $160.0 million in aggregate principal amount outstanding of 3.625% Convertible Senior Notes due 2025 (the “2025 Notes”), plus accrued and unpaid interest up to, but not including, the date of payment for the Notes accepted for payment, at the maximum tender offer price of $500 per $1,000 principal amount of the 2025 Notes. (**)The amount of the filing fee, $71.30 for each $1,000,000 of value of the 2025 Notes was calculated in accordance with Rule0-11(b)(1) of the Securities Exchange Act of 1934, as amended. x Check the box if any part of the fee is offset as provided by Rule0-11(a)(2)and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: $5,704 Filing party: CompuCredit Holdings Corporation Formor Registration No.: Schedule TO Date filed: January28, o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes to designate any transactions to which this statement relates: o third-party tender offer subject to Rule14d-1 o going-private transaction subject to Rule13e-3 x issuer tender offer subject to Rule13e-4 o amendment to Schedule13D under Rule13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer:o If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: o Rule 13e-4(i) (Cross-Border Issuer Tender Offer) o Rule 14d-1(d) (Cross- Border Third-Party Tender Offer) INTRODUCTORY STATEMENT This Amendment No.4 (“Amendment No. 4”) amends and supplements the Tender Offer Statement on ScheduleTO filed by CompuCredit Holdings Corporation, a Georgia corporation (“CompuCredit” or the “Company”), with the Securities and Exchange Commission on January 28, 2010 (as amended or supplemented, the “Schedule TO”), as amended by Amendment No. 1 to Schedule TO filed by the Company on January 29, 2010, by Amendment No. 2 to Schedule TO filed by the Company on February 12, 2010 and by Amendment No. 3 to Schedule TO filed by the Company on February 26, 2010, relating to offers by the Company to purchase for cash up to $160.0 million aggregate principal amount of the Company’s 3.625% Convertible Senior Notes due 2025 (the “2025 Notes”) validly tendered and accepted, and the Company’s 5.875% Convertible Senior Notes due 2035 (the “2035 Notes” and, together with the 2025 Notes, the “Notes”) in an aggregate principal amount up to the amount of the Tender Cap remaining (if any)for the purchase of the 2035 Notes following the purchase of the 2025 Notes validly tendered and accepted. The Offers are made upon the terms and subject to the conditions contained in the Offer to Purchase, dated January 28, 2010 (as amended or supplemented, the “Offer to Purchase”), a copy of whichhas been previouslyfiled and the related Letter of Transmittal (as amended or supplemented, the “Letter of Transmittal”), a form of which has been previouslyfiled. All capitalized terms used but not defined herein shall have the meanings assigned to them in the Offer to Purchase incorporated by reference herein. This Amendment No.4 to the ScheduleTO reports the results of the Offers.
